 In the Matter of WILLIAMBARNET&SON, INC.,EDIrLOYERandTEx'I'IIEWORKERS UNIONOFAMERICA, CIO, PETITIONERCase No. P-R4544.-DecidedJune1P, 194.7Messrs. O'Connell c0 Aronowitz,byIll?.Leon Aronowitz,of Albany,N. Y., for the Employer.Mr. Jack Rubenstein,of New York City, for the Petitioner.Messrs. Abraham Pincus,of Brooklyn, N. Y., andJames P. Corbett,of Cohoes, N. Y., for the UTW, AFL.Mr. Manuel Perez,of Rensselaer, N. Y., for Local 520.Mr. Abraham, Franlc,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Albany,New York, on April 9, 1947, before Bertram Diamond, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OFFACT1.TILE BUSINESS OF TILE EMPLOYERWilliam Barnet & Son, Inc., a New York corporation, is engagedin the manufacture of reworked wools, cotton and wools, and gar-netted rayons. Its principal office and factory are located in Rens-selaer, New York.During the 12-month period prior to the hearing, the Employerpurchased raw materials valued in excess of $100,000, of which ap-proximately 50 percent was received from sources outside the Stateof New York. During the same period the Employer sold finishedproducts valued in excess of $1,000,000, of which approximately 25,percent was shipped to points outside the State of New York.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.714 N L R B., No 2 0.81 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONSINVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrial Organizations, claiming to represent employees of theEmployer.The United Textile Workers of America, herein called the UTW,AFL, is a labor organization affiliated with the American Federationof Labor, claiming to represent employees of the Employer.Local 520, Federation of Woolen and Worsted Workers of America,herein called Local 520, is a labor organization, claiming to representemployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit.The UTW, AFL, contends that it has an existing collective bargain-ing agreement with the Employer which precludes a present determination of representatives.Petitioner and Local 520 argue that thecontract upon which the UTW, AFL, relies has been terminated anddoes not constitute a bar to the instant proceeding.The Employertakes a neutral position.The record reveals that the Department of Woolen and WorstedWorkers. hereinafter called the Department, then affiliated with theUTW, AFL, was designated as the exclusive bargaining representativeof the production and maintenance employees of the Employer as theresult of a consent election in September 1940.Thereafter, the De-partment and its subotdniate Local 520 entered into a series of con-tracts with the Employer.The last such contract was executed onFebruary 15, 1945, effective until December 4, 1946, and automaticallyrenewable for an additional 2 years unless either party gave notice mwriting to the other of a desire to modify or terminate the contract 60clays prior to the termination date.Prior to October 4, 1946, the automatic renewal date of the 1945 con-tract, Local 520 and its officers were suspended by the UTW, AFL,due to an intra-organizational dispute.Local 520, however, reelectedall its suspended officers and commenced negotiations with the Em-ployer for a new contract.A conference held with the Employer onSeptember 28, 1946, was attended by Joseph Sylvia, then National Di-rector of the Department, and officers of Local 520.On October 1,1946, Sylvia notified the Employer by letter, that the membership ofLocal 520 requested certain changes in the existing contract. Shortlythereafter Sylvia, himself, was suspended from his directorship of the WILLIAM BARNET & SON, INC.83Departmentby the UTW, AFL.On October 4, 1946, the Employer,replying to Sylvia's letter of October 1,1946, rejected certain of theproposals advanced therein and offered several counterproposals.Atthe time of the hearing,Local 520 had disaffiliated itself from theUTW, AFL,and together with other locals of the Department hadformed the Federation of Woolenand Worsted Workers ofAmerica,an independent organization.The petition ill the instant case wasfiled on February 3, 1947.We are of the opinion that the contract of 1945 was not auto-matically renewed on October 4,1946.It is apparent from the recordthat Sylvia was still National Director of the Department on October1, 1946, and as such had authority to notify the Employer of requestedchanges in the existing contract,which he himself had signed for theDepartment in 1945. It is clear,moreover, that he was supported inhis action by the officers of Local 520,who, withSylvia, hadconductednegotiations for a new contract.Under these circumstances,we con-clude that the Department and Local 520 gave appropriate notice of adesire to modify the 1945 contract,and thereby stayed operation ofthe automatic renewal clause.Accordingly,we find that the contractis not a bar to the present determination of representatives.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer,within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITWe find, in accord with the agreement of the parties, that all pro-duction and maintenance employees of the Employer, excluding officeworkers, salesmen, shipper foremen, millwright foremen, foremen,executives, and all or any other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 2As part of the investigation to ascertain representatives for thepurposes of collective bargaining with William Barnet & Son, Inc.,Rensselaer, New York, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the date' SeeMatter of Riggs Optical Company,67 N L R B 565 , see alsoMatter ofAdiron-dack TransitLines,54 NL. R B 974.2Any participantin the election herein-may, upon its prompt request to and approvalthereof by the Regional Director,have its name removed from theballot. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDof this Direction, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire tobe represented by Textile Workers Union of America, CIO, or byUnited Textile Workers of America, AFL, or by Local 520, FederationofWoolen and Worsted Workers of America,,' for the purposes ofcollective bargaining, or by none.CI-HAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.8At the time of the hearing Local 520 was in doubt as to the form of designation itdesiredon the ballot.However, if Local 520 desires to be designated other than set forthabove, it may direct its request to the Regional Director to whom the Board has delegateddiscretionary authority in such matters